NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IFAMIA DE LOS ANGELES RIVERA DE                  No.   18-73177
CANALES; et al.,
                                                 Agency Nos.      A202-120-333
                Petitioners,                                      A202-120-334
                                                                  A202-120-335
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 11, 2022**
                                   Portland, Oregon

Before: GRABER, BEA, and M. SMITH, Circuit Judges.

      Ifamia de Los Angeles Rivera de Canales seeks review of the Board of

Immigration Appeals’ order denying her and her daughters’ applications for asylum




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and withholding of removal.1 We have jurisdiction pursuant to 8 U.S.C. § 1252.

      To be eligible for asylum, a noncitizen must establish that “he or she has

suffered past persecution or [that] he or she has a well-founded fear of future

persecution.” 8 C.F.R. § 1208.13(b). Rivera de Canales concedes that she has not

suffered past persecution, so only whether she has a well-founded fear of future

persecution is at issue here. To establish a well-founded fear of future persecution,

Rivera de Canales must establish, among other things, that there is a reasonable

possibility she will be persecuted if she returns to El Salvador and that the

persecution would be “on account of race, religion, nationality, membership in a

particular social group, or political opinion.” 8 C.F.R. § 1208.13(b)(2)(i). To be

eligible for asylum, Rivera de Canales must establish that a protected ground was a

“central reason” for the persecution. Barajas-Romero v. Lynch, 846 F.3d 351, 358

(9th Cir. 2017). To be eligible for withholding of removal, she must establish that a

protected ground was “a reason” for the persecution. Id. at 360.

      We review the agency’s denial of applications for asylum and withholding of

removal for substantial evidence, Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir.

2018), meaning that the agency’s “findings of fact are conclusive unless any




1
  Rivera de Canales’s minor daughters were considered derivative applicants
because they were included in Rivera de Canales’s application. They did not file
separate applications.

                                         2
reasonable adjudicator would be compelled to conclude to the contrary,” 12 U.S.C.

§ 1252(b)(4)(B).

      The basis for Rivera de Canales’s fear of returning to El Salvador is as

follows. In August 2014, Rivera de Canales heard from her neighbors that two

teenaged girls living in her neighborhood were raped by members of the MS-13

gang. About a week after the rapes, the girls’ mother invited Rivera de Canales and

two other women to her house and said that she had filed a police report but the

police did not investigate. The next week, the girls’ mother hosted a second meeting

that Rivera de Canales and one other woman attended. Rivera de Canales heard

rumors that gang members were watching the meetings, and, although there is no

evidence that any gang members ever contacted her or harmed her, she left the

country with her two daughters about two weeks later and came to the United States.

      The BIA held that Rivera de Canales did not establish “that a protected ground

is a reason for the fear persecution,” because there is no evidence that Rivera de

Canales “outwardly stated any political opinions” and she “was never approached,

recruited, or bothered by gang members in a direct manner.” Rivera de Canales

argues that her credible testimony and the country conditions evidence compel the

conclusion that she has a well-founded fear of persecution on account of her political

opinion or her particular social group, which is “women who actively oppose and

resist gang violence and gang ideology, which treats women and girls as sexual


                                          3
objects rather than as full human beings with a worth equal to that of men.” We

disagree.

      The BIA reasonably concluded that rumors that gang members watched the

meetings did not establish that the gang members were actually aware of Rivera de

Canales’s attendance at the meetings or, even if they were, that they were aware of

her political views regarding gangs. The meetings took place in a private home, and

there is no evidence that the subject of the meetings was shared publicly.

      Rivera de Canales also argues that “the country conditions in El Salvador

should be relevant to a determination of the objective reasonableness of Petitioner’s

fear of persecution.” But she does not support this argument with citations to the

record or to relevant legal authority. Therefore, any argument regarding country

conditions evidence is forfeited. See Fed. R. App. P. 28(a)(8)(A); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“[A] bare assertion does not

preserve a claim.”).

      PETITION FOR REVIEW DENIED.




                                         4